10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

NICOLA T. HANNA

United States Attorney

PATRICK R. FITZGHRALD

Assistant United States Attorney

Chief, National Security Division

MELISSA MILLS (Cal. Bar No. 248529)

GEORGE E. PENCE (Cal. Bar No. 257595)

Assistant United States Attorney

Terrorism and Export Crimes Section
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0627/2253
Facsimile: (213) 894-2927
Email: Melissa.Mills@usdoj.gov

George. Pence@usdoj.gov
CHRISTIAN E. FORD (Cal. Bar No. 264564)
Trial Attorney

National Security Division

Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530
Telephone: (202) 233-2049
Email: Christian. Ford@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 1 0f 53 Page ID #:4983

Counterintelligence and Export Control Section

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. CR 15-704 (A)-SJO

Plaintiff, GOVERNMENT’ S SENTENCING POSTTION

 

Vv.

RAMT NAJM ASAD GHANEM,
aka “Rami Ghanem, ”

Defendant.

 

 

 

Sentencing Position.

 

Plaintiff United States of America, by and through its counsel
of record, the United States Attorney for the Central District of

California and undersigned counsel, hereby files Government's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

sentencing memorandum and exhibits,

CC

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 2o0f53 Page ID #:4984

The government’s sentencing position is based upon the attached

the files and records in this

case, the Pre-Sentence Investigation Report, and such further
evidence and argument as the Court may permit.
Dated: May 13, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

 

 

MELISSA MILLS
GEORGE E&. PENCE
Assistant United States Attorneys

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 3 o0f53 Page ID #:4985

TABLE OF CONTENTS

 

 

DESCRIPTION PAGE
TABLE OF AUTHORITIES 2... cc ee ee ee ee ee et ee ee ee ee ee eee 1
MEMORANDUM OF POINTS AND AUTHORITIES 2... ce ce ee ce eee ee ee ens 1
IT. SUMMARY OF GOVERNMENT’S POSITION 2.2... 6. eee ee ee ee ee eee es 1
TI. FACTUAL BACKGROUND ..... 0... ccc cee ee ee ee ee ee ee ete eee ee ee eee 2
A. Procedural HIStory 2... eee eee eee ee eee ee ee eee ee eee eee 2
B. The Undercover Transaction ... i. eee ec eee ee ens 3
C. Defendant’s Prolific Unlawful Arms Trafficking
Activities Unrelated to the Undercover Transaction ....... 5
1. Negotiations, Offers, Contracts, and Other
Documents Offering a Snapshot of Defendant’s
High-Volume, High-Dollar Illegal Arms Business ...... 5
a. Defendant’s Negotiation and Execution of a
Contract to Purchase a Quarter Billion
Dollars in Arms and Ammunition ................6- 6
b. ‘Defendant’s Signed Contract to Broker
Hundreds of Rocket-—Propelled Grenade
Launchers and Related Munitions to Egypt ....... 9
on Defendant’s Shipment of Ammunition to Libya
Using a Fraudulent Malawian End-User
Certificate . oe ee ee eee eens 11
d. Representative Examples of Defendant's Other
Tllegal Arms Transactions 2... ce. eee ee eee eee 12
(A) Defendant’s Brokering of Various Arms
and Ammunition to Libya ..............006- 12
(B) Defendant’s Brokering of M240 Machine
Guns to Egyptian Military ................ 13
(C) Defendant’s Brokering of 1,400,000
Rounds of Assault-Rifle Ammunition to
the Egyptian Military ..... ce. eee eee eee eee 13
e. Defendant’s Offers and Negotiations to Buy
and Sell Multi-Million Dollar Combat
Aircraft 2... ce ee ee ee eee ee ee ee ees 14
2, Financial Records Reflecting Some of the Massive
Profits Defendant Gained From the Crimes of
CONVIECELON 2 eee ee eee eee eee ee ee ee 15

i

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 4 o0f53 Page ID #:4986

TABLE OF CONTENTS (CONTINUED)

 

DESCRIPTION PAGE
D. Defendant’s Conspiracy to Use and to Transfer Anti-
Aircraft Missiles 2... ee ce ee eee eee ee ene 25
III. GOVERNMENT’S SENTENCING POSITION AND RECOMMENDATION .........4- al
A. Sentencing Guidelines Calculations ... ee eee ee ee ee eee 27
1. The Applicable GuidelineS wo... cee eee ee ee eee ee ees 27
2, Government’s Response to Defendant’s Objections
to the PSR ve. ccc ce ee ee ee eee ee ee eet ee ee 28
a. Objection to Paragraphs 13 through 26 of the
| 28
b. Objection to Paragraphs 38 through 59 ......... 29
Cc. Objection to Paragraphs 60-61 ............0 000, 30
B. The Court Should Impose a Sentence Including a Prison
Term of More Than 25 Years Based on the Factors in 18
U.S.C. § 3553 (a) cece ccc ccc ee eee eee ee ee ee eee eens 30
1. Nature, Circumstances, and Severity of the
OFFENSES LoL ce ee eee ee ee ee eee eee tee 30
2. History and Characteristics of the Defendant ....... 33
a. Defendant’s Motive of Greed and Wanton
Disregard for Human Life .... ee eee eee ee ee es 33
b. Defendant’s Relevant Conduct ............. 0000 35

(A) Defendant’s Pursuit of Black-Market
Uranium 2... ccc cc ee eee eee eee 35

(B) Defendant’s Counterfeit Currency
Operations coc cece ccc e cece eee e eee ere eee ees 36

(C) Defendant’s Pursuit of a Counterfeit

PASSPOLE Lecce cece ee eee ee eens 37
(D) Defendant’s Involvement in Other
Tllegal Activity ... cee eee eee ee ees 39
Cc. Defendant’s False Statements to USPO.......... Al
3. Avoidance of Sentencing Disparities ................ 4]

Li

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 5of53 Page ID #:4987

TABLE OF CONTENTS (CONTINUED)

 

DESCRIPTION PAGE
Cc. The Court Should Impose a Fine of $300,000 After
Defendant’s Attorneys Have Been Fairly Compensated for
Their SELViceS . oc ccc ee ee ee ee eee ee tte 44
IV. GOVERNMENT’S RESPONSE TO DEFENDANT’S SENTENCING POSITION ..... 44
Vv. CONCLUSTION 2... cc ee ee ee eee ee te eee ee tee eens 46

Lii

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 6of53 Page ID #:4988

TABLE OF AUTHORITIES

 

 

DESCRIPTION PAGE
Cases

United States v. Al-—-Kassar,

 

 

 

 

 

 

 

 

660 F.3d 108 (2d Cir, 2011) cee eee ee cee eee ee ee ees 42
United States v. Bout,

731 F.3d 233 (2d Cir. 2013) coe cece ee eee eee eee 42
United States v. Chen,

526 Fed.Appx. 772 (9th Cir. 2013) wo. cece ce ee eee eee 42
United States v. Cromitie,

727 F.3d 194 (2d Cir. 2013) cee ccc ee eee eee ee eee 42
United States v. Garavito-Garcia,

2015 WL 13708830 (S.D.N.Y. 2015) coe cee cc ee eee eee eee ee ee ee 42
United States v. Hammadi,

737 F.3d 1043 (6th Cir. 2013) Lee ccc eee ee ee eee es 41
United States v. Lakhani,

480 F.3d 171 (3rd Cir. 2007) ce... ee ee ee ee ee ene 42, 46
United States v. Pouryan,

628 Fed.Appx. 18 (2d Cir. 2015) Loe ee cc cee ee ee tenes 42
Statutes
18 U.S.C. § BIL Le cc ee ee ee ee ee ee ee eee 2
18 U.S.C. § SBA Lecce ee ee ee eee ee ee ee eee eee 2
18 U.S.C. § 1956(a) (2) (A) coe ec ee ee eee eens 2
18 U.S.C. § 23B2g Cece ee eee ee ee ee ee eee passim
18 U.S.C. § B5B53B (a) coc ec cee ee ee eee eee eee v, 29, 30
22 U.S.C. § 2778 coc ee ee ee eee eee ee ee ee ees 2
Rules
U.S.S.G. § 2K2.1(b) (1) (EB) oe cc ce eee eee v, 28, 29, 30
USSG § 2R2.1 cic ee ee ee ee eee eee ee eee eee 27
USSG § 2M5.2 Lic ee ee ee ee ee eee ee eee 27
USSG § ZSLLL Lo cc ce eee eee ee ee ee ee ee eee 27

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 7of53 Page ID #:4989

USSG § 2KR2.1 (a) (5) 2. ec ee et ee ee ee ee eee eee ne
USSG § 2K2.1(b) (3) (A) coc cc ee ee te eee ee eee eee ees
USSG § 2M5.2 (a) (1) coc ce ee ee te eee ee eee tee eee

USSG § 251.1 (bd) (2) (B) 2. ee ce ee eee ee ee tee

Other Authorities
150 Cong. Rec. SI1939-O1 Loe ee ee ee ete ee ens

S11997, 2004 WL 2812449 .o icc ce ee ee eee eee eens

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 8 of 53 Page ID #:4990

MEMORANDUM OF POINTS AND AUTHORITIES

 

I. SUMMARY OF GOVERNMENT’S POSITION

For years, defendant bought, sold, and brokered the sale of
millions of rounds of ammunition, each of which had the potehtial and
the purpose to end a human life. The machine guns, assault rifles,
mortars, rocket-propelled grenades, and anti-tank weapons that were
also his stock and trade had virtually limitless potential to sow
death and destruction both on and off the battlefield, particularly
when coupled with the unending stream of ammunition that defendant
marketed to feed those weapons. Defendant was undoubtedly aware that
the machinery of death in which he trafficked had the power to
shatter (and may have shattered) countless lives, including civilian
lives. He was cavalier about those lives and his role in endangering
them for his own financial benefit, and he admitted to being
indifferent to the possibility that his weapons and ammunition would
be used against civilians. Defendant’s callous disregard for human
life in pursuit of riches is particularly aggravating.

Defendant also conspired to transfer, and to use, surface-to-air
missiles. Because of the unique danger that anti-aircraft missiles
present to commercial aircraft and to other U.S. national security
interests, the conspiracy to transfer or use even one of these
weapons carries a mandatory minimum penalty of 25 years’
imprisonment. Defendant procured anti-aircraft missile operators to
shoot down airplanes operated by the democratically elected and
internationally recognized government of Libya and offered these
mercenaries a $50,000 bonus to do so. In addition to that conspiracy
to use shoulder-fired anti-aircraft missiles, defendant also sought

to enrich himself by selling many hundreds of anti-aircraft missiles

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 9of53 Page ID #:4991

of all varieties to militant factions and governments around the
world. Defendant’s efforts to proliferate these weapons on the
global black market jeopardized civilians, U.S. military forces,
allied forces, U.S. diplomacy and foreign policy, and other national
security interests.

The 25-year mandatory minimum is insufficient in light of the
breadth and gravity of defendant’s efforts to use and to transfer
anti-aircraft missiles, his brokering of vast quantities of almost
limitless types of heavy weapons of war and ammunition over the
years, and his acknowledged disregard for human life in pursuit of
personal wealth. The government respectfully recommends that the
Court impose a sentence including a prison term of more than 25
years.

II. FACTUAL BACKGROUND

A. Procedural History

On December 22, 2015, defendant was charged in a four-count
indictment (the “original Indictment”) with violations of 22 U.S.C.

§ 2778 (Arms Export Control Act), 18 U.S.C. § 554 (Smuggling), and 18
U.S.C. § 1956(a) (2) (A) (Money Laundering). A superseding indictment
filed on March 24, 2017, charged defendant with three additional
counts alleging violations of 18 U.S.C. § 371 (Conspiracy, Count 1),
22 U.S.C. § 2778 (Arms Export Control Act, Count 2), and 18 U.S.C.

§ 2332g (Conspiracy to Use and to Transfer Missile Systems Designed
to Destroy Aircraft, Count 3) (the “First Superseding Indictment” or
“FSI”).

On October 29, 2018, without a plea agreement, defendant entered
pleas of guilty to the four-count original indictment and Counts 1
and 2 of the FSI. On October 30, 2018, trial commenced as to Count 3

2

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ri
'

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 10 of 53 Page ID #:4992

of the FSI. On November 15, 2018, the jury return a verdict of
guilty.

The United States Probation Office (USPO) disclosed the
presentence report (PSR) on January 28, 2019. On April 1, 2019,
defendant filed objections to the PSR, as detailed below.
Thereafter, the prosecution and the USPO engaged in several
communications about the Sentencing Guidelines calculations. As of
the date of filing, the USPO had not made a final decision as to its
recommended calculations. The government’s Sentencing Guidelines
analysis is provided below. The sentencing hearing is set for June
3, 2019.

B. The Undercover Transaction

Beginning in July 2014, defendant sought to illegally purchase
from a Homeland Security Investigations (“HSI”) undercover agent a
large volume of weapons, munitions, and night vision optics.
Defendant’s opening bid in these negotiations requested “as many as
you have” of machine guns, assault rifles, sniper rifles, rocket-—
propelled grenades, mortars, missiles, and ammunition of every
available caliber. On numerous occasions, defendant acknowledged
that their business was being conducted “illegally” and “under the
table.” In communications with the undercover agent, defendant
described some of his many other “black market” arms transactions and
detailed his regular business practice of using “cover” contracts to
conceal the illicit nature of his weapons business.

The list of military articles that defendant sought from the
undercover agent in connection with what defendant described as his
$2 billion per year business shifted over time. Among the items he
sought from the undercover agent were Hellfire air-to-ground

3

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 11 o0f53 Page ID #:4993

missiles, TOW anti-tank guided missiles, and surface-to-air missiles.
Defendant told the undercover agent about his ties to the leadership
of Hezbollah, which is designated as a foreign terrorist organization
by the U.S. State Department, and explained that he had high-level
contacts in the governments of numerous countries and militant groups
around the world, including the Chinese government, the Saudi Arabian
government, the Jordanian and Egyptian militaries, high-level Iranian
customers, and the Libya Dawn rebel militant faction,! among others —
—~ claims that were corroborated by defendant’s records. Eventually,
in August 2015, defendant settled on what he described as a small
initial $220,000 order to include .50-caliber sniper rifles, pistols,
silencers, ammunition, and night-vision optics, promising to
negotiate much larger future orders if the undercover agent was able
to deliver that first shipment. Defendant made two $90,000 payments
toward this order and made arrangements to inspect the weapons in
Greece in December 2015, where he was arrested on a complaint. The
subsequent original indictment alleged violations of the Arms Export

Control Act, smuggling, and money laundering.

 

1 Defendant’s primary business contact in the Libya Dawn faction
was the self-styled “prime minister” of that group, Khalifa Al-
Ghawil. .On April 19, 2016, a few months after defendant’s arrest,
the U.S. Department of the Treasury designated Al-Ghawil as a
“Specially Designated National.” See
https: //www. treasury. gov/resource-center/sanctions/OFAC-

Enforcement /Pages/20160419.aspx (last accessed May 3, 2019). Asa
result of this designation, which is reserved for countries subject
to sanctions as well as hostile individuals and groups such as
terrorists and narcotics traffickers —- Al-Ghawil’s assets were
blocked and U.S. citizens were prohibited from dealing with him. See
https: //www. treasury. gov/resource-center/sanctions/SDN-
List/Pages/default.aspx (last accessed May 3, 2019).

4

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 12 of 53 Page ID #:4994

Cc. Defendant’s Prolific Unlawful Arms Trafficking Activities
Unrelated to the Undercover Transaction

At defendant’s arrest in Greece, authorities seized 19 digital
devices from his person and his hotel room. On these devices, agents
discovered further evidence of defendant’s prolific global arms~-
trafficking business, including numerous communications reflecting
defendant’s efforts to buy and sell a wide array of heavy weapons.

1. Negotiations, Offers, Contracts, and Other Documents

Offering a Snapshot of Defendant’s High-Volume, High-
Dollar Illegal Arms Business

 

Defendant’s communications and other records over the years
before his arrest offer a window into the vast dimensions of his
lucrative international arms-trafficking business. From the volumes
of defendant’s negotiations, requests, quotations, offers, contracts,
invoices, and other documents reflecting his frenetic efforts to
profit from the brokering and sale of as many weapons and other
munitions as he possibly could, the government below details multiple
executed and/or completed deals, as well as several illustrative
examples of defendant’s other efforts to close illegal arms deals

that may or may not have seen fruition.?

 

2 This uncertainty as to whether or not particular transactions
were completed is because only a fraction of defendant’s
communications and other business records were available to
investigators. Since the government’s access was limited to certain
email or Skype communications that defendant chose to retain in his
email and/or on penetrable devices that he brought to Greece, the
investigation essentially cast a beam of light into the dark shadows
of defendant’s illegal activity, with much of that activity still
obscured. In light of defendant’s documented penchant for moving
sensitive communications to the many encrypted messaging applications
that he used, or to telephonic or in-person conversations, those gaps
will remain. In addition, due to defendant’s and his co-
conspirators’ reliance on overseas banks and shell companies, the
only bank and corporate records available to U.S. law enforcement
were those attached to emails that defendant retained.

5

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 13 0f 53 Page ID #:4995

a. Defendant’s Negotiation and Execution of a
Contract to Purchase a Quarter Billion Dollars in
Arms and Ammunition
Throughout the spring of 2015, defendant pursued massive
guantities of arms and ammunition to sell to his customer in Libya
for hundreds of millions of dollars. These efforts ultimately led
defendant to negotiate and sign a contract to illegally broker
$250,000,000 in munitions, including missiles, rockets, mortars,
grenade launchers, sniper rifles, assault rifles, and ammunition, to
a militant faction in Libya.
Defendant’s communications reveal his awareness that his

customer for this transaction, the Libya Dawn militant faction, was

the subject of United Nations sanctions:

e Exhibit 5083: Defendant stated: “can you supply Libya...
Tripoli RUC.” His prospective supplier replied: “Not sure
if Libya EUC is even recognized.”

e Exhibit 511: Defendant stated: “Ivan. . . was very clear
that he can’t supply to Libya.”

Thus, defendant had difficulty procuring a supplier that would sell
to him with an end-user certificate from Tripoli. As one prospective
supplier told him, “we know current official Government of Libya is
not any more in Tripoli!!!” (Exhibit 502) Defendant thus began to

explore ways to covertly mask the ultimate destination of this

 

Nonetheless, given the longstanding relationships between
defendant and his repeat suppliers and buyers that endured across
multiple transactions, one may reasonably infer that defendant was
ultimately able to perform as he promised. Had he not done so, his
contacts in the ruthless and lawless world of illegal arms
trafficking would have — at a minimum — ceased dealing with him.

3 References are made herein to Exhibits and Trial Exhibits.
Where an exhibit was admitted at trial and is already part of the
record, it is referenced as a Trial Exhibit; otherwise, it is
referenced as an Exhibit. Copies of all referenced Exhibits are
submitted along with this memorandum.

6

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 14o0f53 Page ID #:4996

illegal shipment of arms and ammunition, specifically by purchasing

an end-user certificate to falsely reflect the ultimate end user:

e Exhibit 507: Defendant stated: “we are dealing with Tripoli
government and it’s very hard now days due to the mix up
between the two sides of Libya. If you can find me a source
from one of those countries not so much attached to UN matter
such as Albania.”

e Exhibit 508: Defendant proposed to a co-conspirator, who had
advised that the Libya end-user certificate would not be
recognized, “Maybe you can give me an offer for the items I
had sent by email using country Belize EUC and also to
support your work Tripoli EUC.” The co-conspirator agreed
that they could try this scheme.

e Exhibit 535: Defendant contacted a prospective supplier and
advised, “we are looking for a good contact with Head of the
army or president in any African countries to help us in the
supply of ammunitions to help us [either] by selling us
directly from their old stock and they buy a new one or help
us in issuing an end user certificate and we will pay.
for the service.”

Defendant continued to pursue a supplier for this large
transaction, which defendant preferred to structure as a contract
encompassing a small “trial” shipment before the much larger full
shipment would be made. At the conclusion of negotiations with the
selected supplier, Quisianto Trading Limited, defendant and the
supplier ultimately signed a contract to broker $250,000,000 in arms
and ammunition to Libya.

e Exhibit 516: Defendant’s prospective supplier sent
defendant a draft contract including an annex described as
a “trial with small quantities.” The “small quantities”
envisioned by this contract consisted of $17,862,700 in
anti-tank missiles, rockets, mortars, and ammunition.

e Exhibit 517: Defendant forwarded the draft contract for
the $17,862,700 small trial order to his customer in Libya
was the notation, “This is the correct agreement to be
signed.”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 15 of 53 Page ID #:4997

Exhibit 518: The end-user certificate from the Libya Dawn
militant faction for millions of rounds of ammunition, tens
of thousands of (each) mortars and rockets, thousands of
missiles, and other munitions listed the supplier as
“Gateway to MENA for Logistics Services, represented by Mr.
Rami Ghanem.” The reference number on the end-user
certificate was 8628-57.

Exhibit 519-522: Defendant and his customer exchanged
emails wherein the customer amended the quantities of
munitions listed in the end-user certificate.

Exhibits 524-530: Defendant contacted several suppliers
with whom he had worked on other illegal arms deals to find
a supplier for the munitions required for this transaction.

Exhibits 531-534: A co-conspirator, Tahsin Ammouri,
offered defendant some of the munitions he was seeking and
told defendant that he could send them to Libya. Defendant
expressed doubt that the Tripoli end-user certificate would
be accepted, but Ammouri assured him that it would.
Defendant proposed that a “trial order” include 23mm,
14.5mm, and 127mm ammunition. Defendant contacted his
Libyan client with information about the proposed deal.

Exhibit 536-537: Defendant and Ammouri exchanged legal
documentation, including a power of attorney and an
amendment to the end-user certificate.

Exhibit 540-541: Ammouri sent defendant an invoice for
$249,591,800 as the purchase price of the contract; and an
annex reflecting a first delivery of ammunition for
$26,808,960.

Exhibit 542: Defendant’s customer, the self-styled prime
minister of the Libya Dawn faction, sent defendant a new
end-user certificate for ammunition and rockets.

Exhibit 543: Ammouri sent defendant a draft of the
contract for listed arms and ammunition at a total purchase
price of $249,500,800; and an annex reflecting the “small
quantity of first trial shipment,” for $4,032,440. The
contract document and the annex reflected the invoice
number “8628-57,% which is the reference number of
defendant’s Libyan end-user certificate.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 16 of 53 Page ID #:4998

e Exhibit 544: Ammouri sent to defendant a modified version
of the contract reflecting, per defendant’s request, a
small trial shipment of $2,500,000 in ammunition.

e Exhibit 546: Ammouri sent defendant the “final contract”
containing all amendments as requested by defendant, and
requested that defendant provide his banking details.

e Exhibit 547: Defendant returned to Ammouri the final
contract for $250,000,000 in arms and ammunition, with a
trial order for $2,489,970 in ammunition. Defendant
initialed every page of the contract and signed and stamped
his business seal on the final page.

e Exhibit 549: Defendant provided his banking details to
Ammouri as required by the contract.

e Exhibit 550: Ammouri sent defendant the last page of the
signed and stamped quarter-billion contract No. 8628-57,
which contained signatures, business seals, and initials of
both defendant as the buyer of the arms and ammunition and
Alexei Kharlanov of Quisianto Trading Limited as the
seller.

b. Defendant’s Signed Contract to Broker Hundreds of
Rocket-Propelled Grenade Launchers and Related
Munitions to Egypt
Through the fall of 2015, defendant facilitated the supply of
rocket-propelled grenades and launchers to the Egyptian Ministry of
Defense. Defendant’s negotiations successfully culminated in a
contract signed just days before his arrest. The contract provided
for the supplier, Care Transenergy Ltd., to sell 500 RPG-7 rocket-
propelled grenade (RPG) launchers, 500 PGO-7V optical sights for RPG

launchers, and related munitions, for a purchase price of $1,202,500.

e Exhibit 610: Defendant sent a signed and initialed
contract to his Egyptian business partner. The appendix
listed the above-specified munitions as subject of contract
and purchase price of $1,202,500.

e Exhibit 611: Defendant and his supplier discussed sending
original contract by DHL.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 17 of 53 Page ID #:4999

As the broker for this contract, defendant received a commission

of hundreds of thousands of dollars.

e Exhibit 600: The offer defendant received from his
supplier included a 20% commission for defendant’s Egypt-
based company.

e Exhibit 604: Defendant explained to his supplier, “in your
offer you will add our commission” and sent him the
specific procedures for how to do so.

This contract may have been another example — like defendant’s
quarter-billion dollar ammunition contract and his relatively small
order of munitions to test the undercover agent’s capabilities — of
the common practice of preceding massive arms shipments with smaller
test orders. From the initial order and continuing throughout the
course of negotiations, the customer’s supply requirements specified
the intended purchase of a much higher volume of RPGs, launchers, and

other munitions.

e Exhibit 600: Defendant’s supplier’s initial offer
responded to defendant’s request for a proposal for 50,000
PG7V rocket-propelled grenade training projectiles, 28,000
live RPG projectiles, 1,100 RPG launcher sets, and 1350 RPG
optical sights, for a total of €21,335,500.

e Exhibit 604: In this message thread between defendant and
his supplier, defendant specified requirements for
munitions to include 50,000 training RPG projectiles,
20,000 live RPG projectiles, and tens of thousands of live
RPG heads and fuses.

e Exhibit 605: Defendant forwarded to his business partner
and co-conspirator the list of munitions referenced in
Exhibit 604 and specifications therefor.

e Exhibit 606: Defendant forwarded same list of munitions
and specifications to alternative prospective suppliers.

e Exhibit 608: Defendant’s supplier confirmed the
availability of 50,000 live RPGs and 50,000 fuses. Earlier
in the thread, an email from defendant’s business partner
specified the customer’s initial request for 20,000 live

10

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 18 of 53 Page ID #:5000

RPGs, 50,000 training RPGs, and 14,000 fuses, and noted
that due to their contacts with the Egyptian military, no
other supplier would be chosen if they made a competitive
offer.

C. Defendant’s Shipment of Ammunition to Libya Using
a Fraudulent Malawian End-User Certificate

In June and July of 2015, defendant and his co-conspirators
prepared to and did ship over a million rounds of ammunition to Libya
using a fraudulent end-user certificate. Defendant’s co-conspirator
explained that the planes would stop in Lilongwe, Malawi, allegedly
for refueling, where the ammunition would be offloaded and shipped to
Misrata, Libya, with the assistance of Malawian officials in exchange
for a $90,000 bribe. (Exhibit 565.) Defendant described this method

of delivery as the “black way.” (Exhibit 559.)

e Exhibits 555-567: This series of emails between defendant
and his co-conspirator/business partner shows the final
logistical arrangements for two “fruit planes,” each
bearing an illegal shipment of weapons and ammunition that
defendant had brokered and sold to his customer in Libya.
This transaction was accomplished using a fraudulent end-
user certificate illegally purchased from Malawi for a 6.5%
portion of the total transaction price, which reflected the
following arms and munitions (Exhibit 557):

o 40,000 7.62 assault rifles

o 30,000,000 rounds of small-arms ammunition (12.7mm,
7.62mm, and 14.5mm)

o 1,000,000 rounds of 23mm anti-aircraft ammunition

o 1,500 anti-tank grenade launchers

o 20,000 anti-tank grenades

o 1,500 7.62mm machine guns

o 39,000 mortar shells (60mm, 81mm, and 120mm)

Defendant’s two “fruit planes” described in these communications
delivered 247,820 rounds of 23mm and 14.5mm anti-aircraft ammunition,
126,000 rounds of 12.7mm machine gun ammunition, and 1,355,200 rounds
of 7.62mm assault rifle ammunition to feed Libya’s civil war.

(Exhibit 566.)
11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 19 of 53 Page ID #:5001

d. Representative Examples of Defendant’s Other
Illegal Arms Transactions

The following representative communications illustrate
defendant’s efforts to broker hundreds of millions of dollars in
various munitions beyond the transactions and commodities proven at
trial or in the factual basis for defendant’s guilty pleas in which
he admitted to brokering and conspiring to transfer the many defense
articles and defense services charged in the indictment.

(A) Defendant’s Brokering of Various Arms and
Ammunition to Libya

e Exhibit 510: Pursuant to defendant’s request, an Israeli
co-conspirator sent defendant pro forma invoices for large
quantities of various missiles, rockets, mortars, grenade
launchers, assault rifles, and ammunition totaling
$219,615,450.

e Exhibit 515: Defendant sent to a co-conspirator a contract
for the purchase of a large volume of missiles, rockets,
mortars, launchers, sniper rifles, and varying calibers of
ammunition for $338,183,200.

e Exhibit 502: Defendant negotiated his purchase of
ammunition and various other munitions to sell to Libya.
The seller’s quotation included 160 T-72 battle tanks at a
per-unit price of $250,000.

e Exhibit 504: Defendant forwarded to his customer in the
Libya Dawn militant faction specifications and photographs
of various types of anti-aircraft ammunition.

e Exhibit 554: On December 3, 2015 —- five days before his
arrest —~ defendant engaged in negotiations with a co-
conspirator to purchase $800,000 in 23mm anti-aircraft
ammunition to sell to his customer in the Libya Dawn

militant faction. Defendant promised to be in touch from
Athens, where he was ultimately arrested on December 8,
2015.

12

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

MI

 

 

fPase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 20 of 53 Page ID #:5002

(B) Defendant’s Brokering of M240 Machine Guns
to Egyptian Military

Exhibit 612: In an email thread between defendant and
Israeli broker, they discussed defendant’s request for 100
U.S.-made M240 machine guns to sell to Egypt. The broker
quoted a total price of $1,227,000.

Exhibit 613: Defendant advised the Israeli broker that he
can provide an end-user certificate, but that “if the
country of the seller are from west Europe... it will not
fly.”

Exhibit 614: Defendant received paperwork for the sale,
including a “Nontransfer and Use Certificate” from the U.S.
Department of State requiring certification that the
machine guns would not be retransferred.

Exhibits 615, 616: These exhibits reflect Egypt’s request
for defendant’s proposal to sell M240 machine guns.

 

(C) Defendant’s Brokering of 1,400,000 Rounds of
Assault-Rifle Ammunition to the Egyptian
Military

Exhibits 617-625, 634-635, 637: In these communications,
defendant negotiated the supply of 1,400,000 rounds of
7.62x52mm linked machine gun cartridges to the Egyptian
army, with a 15% commission for defendant.

 

Exhibits 627-633: Defendant’s communications reflect his
negotiation of the supply of large quantities of various
arms and ammunition to the Egyptian military, including
anti-aircraft guns, mortars, rocket-propelled grenades,
machine guns, and assault rifles. After surveying his own
suppliers, defendant sent his customer a quotation
indicating he had procured 30,000 units of 122mm BM-21 Grad
multiple rocket launchers, offered at $950/unit before
defendant’s commission; and 10,000 7.62mm AKM assault
rifles, each offered at $175 before defendant’s commission.
(Exhibit 633)

Exhibit 638: Defendant solicited an offer to supply 152mm
cannons, 23mm and 14.5mm anti-aircraft guns, and SPG-9
anti-tank cannons to a customer in Iraq.

Exhibits 640-647: Defendant negotiated to supply various
arms to the Egyptian armed forces, including 900 machine
guns, 20,000 assault rifles, and 500 rocket launchers with

13

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

"4
|

 

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 21 0f53 Page ID #:5003

optics. Defendant noted to one prospective supplier that
this was a “small tender.” (Exhibit 644)

e Exhibit 648: A week before his arrest, defendant detailed
his current orders, which included 10,000,000 rounds of
ammunition to South Africa, 100 SPG-9 anti-tank guns to
Ethiopia, 4,000,0000 rounds of automatic rifle ammunition
to Irag, and 4,000,000 rounds of pistol ammunition to Iraq.

e. Defendant’s Offers and Negotiations to Buy and
Sell Multi-Million Dollar Combat Aircraft

Among the defense articles that defendant sought to broker and
sell to other countries and militant groups were combat jets and
helicopter gunships, which regularly come equipped with heavy
armaments. Included in the numerous documents reflecting defendant’s
negotiations and offers to buy and sell these combat aircraft are the

following:

e Exhibit 704: Defendant advised a fellow broker that he was
“very interested in the MI 244 QTY 2 ready to go.”

e Exhibit 707-708: Days later, another co-conspirator
advised defendant of the availability of a “second MI-24”
helicopter gunship for $6,150,000. That day, defendant
forwarded the specifications and photographs of the MI-24
to his customer in the Libya Dawn militant faction.

e Exhibit 710: Defendant contacted a fellow broker to
request a quotation for two MI-24 helicopter gunships
“ready to go for operation with full arms.”

e Exhibit 714: Defendant’s co-conspirator briefed him via
email on the state of their “schedule[d] acquisition” of
six MIG-29 fighter jets,> for which defendant and his co-
conspirator had already agreed to pay an “official end
price” of between $8,700,000 and $9,100,000, with an
“unofficial additional price” of $6,000,000.

 

4 The Mil Mi-24 is a large, Russian-built, helicopter gunship,
attack helicopter and low-capacity troop transport.

5 The Mikoyan MiG-29 is a twin-engine jet fighter aircraft
designed in the Soviet Union as an air superiority fighter during the
1970s, to counter new U.S. fighters such as the McDonnell Douglas F-
15 Eagle and the General Dynamics F-16 Fighting Falcon.

14

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

hase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 22 of 53 Page ID #:5004

e Exhibit 736: Pursuant to his request for MI-24 combat
helicopters and MiG-29 fighter jets, defendant received a
quotation for five MI-24 at $5,155,000 per helicopter.
Defendant replied with interest, asking, “what type of arms
does it include?”

2. Financial Records Reflecting Some of the Massive
Profits Defendant Gained From the Crimes of Conviction

The evidence gathered during the government’s investigation of
defendant also includes invoices, bank transfers, and other financial
records documenting defendant’s extensive brokering of defense
articles and services, including the services of mercenary fighters
to fight in foreign wars. Many of these records overtly confirm
defendant’s payments for defense articles and services through 2014

and 2015, including the following:

e Exhibit 800: Invoices from defendant’s company to his
customer in Libya reflect $98,000 in helicopter armaments,
$690,000 in salary and fees for L39 attack aircraft
operational crew, and $1,800,000 in salary and fees for an
F-1 fighter jet® operational crew.

e Exhibit 801: Invoices from defendant’s company to his
customer in Libya reflect a total of $3,685,740 in combat
aircraft tools and parts and mercenary services.

e Exhibit 802: Emails between defendant and his co-
conspirator included business report reflecting payments of
$531,016 on the combat aircraft tools and parts and
mercenary services reflected in Exhibit 801.

e Exhibit 803: An email report from defendant’s business
partner/co-conspirator to defendant reflects expenditures
totaling $68,600 relating to pilots for MIG-25 fighter
jets.

e Exhibit 804: Defendant forwarded to his business partner
the $68,600 accounting report in Exhibit 803, but tacked on
an additional $30,000 profit for defendant. Defendant also
took the first business partner’s $9,000 estimate for the
services of combat aircraft technicians and inflated it by
more than 50% before passing it along to the second

 

6 The Dassault Fl is a French fighter and attack aircraft.
15

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
271

28

vf
rt

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 23 of 53 Page ID #:5005

business partner. The second business partner replied with
a complaint that the resulting total of $98,600, with
additional services for $15,000, was “expensive.”?

e Exhibit 805: An email to defendant from his co-conspirator
accounted for many hundreds of thousands of dollars in
mercenary services provided, and monthly profit for
defendant on these transactions.

e Exhibit 806: Invoices to defendant’s customer in Libya
reflect a total of $1,106,000 in defense articles and
mercenary services.

e Exhibit 807: Invoices to defendant’s customer in Libya
reflect a total of €346,000 in parts for F-1 fighter jets
and $744,220 in mercenary services.

e Exhibit 808: Invoices to defendant’s customer in Libya
reflect a total of $633,000 in defense articles and
mercenary services.

e Exhibits 809-810: Emails to defendant from his co-
conspirator accounted for hundreds of thousands of dollars
in mercenary services provided and related expenses, and
monthly profits for defendant on these transactions.

e Exhibit 811: Invoices to defendant’s customer in Libya
reflect a total of $2,490,000 in mercenary services for F-1l
and L398 combat aircrews.

e Exhibit 812: An email to defendant from his co-conspirator
accounted for mercenary services provided, and monthly
profits for defendant on these transactions.

Other financial records from defendant’s communications do not
overtly indicate the purchase and sale of defense articles and
mercenary services, but rather purport to reflect innocuous

transactions for other goods and services. This evidence, which

 

7 Defendant’s willingness to siphon tens of thousands of dollars
from his closest business partners by adding upwards of 30-50% profit
for himself further illustrates his greed and his lack of regard even
for those inside his circle of accomplices.

8 The Aero L-39 Albatross is a Czechoslovakian high-performance

jet trainer.
16

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 24 of 53 Page ID #:5006

reflects defendant’s regular and admitted use of cover documentation
to conceal the illicit nature of the weapons and mercenary services

in which he trafficked, includes the following:

e Exhibit 813: An email from defendant to his business
partner attached two invoices to their customer in Libya.
Defendant described the attachments as follows: “one to
use as a cover for the money transfer and the 224 one the
original invoice for the services.” The “cover” invoice
purported to reflect the sale of 30 Toyota Hilux trucks
for a total of $744,220. The real invoice reflected the
sale of mercenary air crew services and also totaled
$744,220.

e Exhibits 814-815, 816 at red-tabbed page only:
Communications between defendant, his bank, and a co-
conspirator reflect defendant’s receipt and laundering of
the $744,220 referenced in Exhibit 813.

e Exhibit 817: This exhibit shows a new cover invoice to
defendant’s customer in Libya for $744,220 purporting to
reflect sale of 30 Toyota Hilux trucks, but in fact
reflected the sale of three more months of mercenary
services.

e Exhibits 819-820: These contemporaneous emails contain
two sets of invoices to defendant’s customer. The first
set purports to reflect the sale of 43 Toyota Hilux
vehicles for a total of $1,623,000. The second reflects
the true sale of $1,623,000 in defense articles,
including a guided missile kit for a helicopter gunship,
and mercenary services, including a crew of anti-aircraft
missile operators.

e Exhibit 821: This invoice to defendant’s company
purported to reflect the $335,829 purchase of computer
equipment and related services, with a transmittal email
to defendant from his co-conspirator explaining that the
invoice in fact related to the mercenary services of a
MI-24 helicopter gunship crew.

e Exhibit 822: This invoice to defendant’s company
purported to reflect $66,099 and $45,125 purchases of
“building construction materials,” with a transmittal
email to defendant from his co-conspirator explaining
that the invoice in fact related to the mercenary
services of a MIG-23 fighter jet crew totaling $111,224.

17

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

A

iW

 

 

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 25 of 53 Page ID #:5007

Exhibit 823: This invoice to defendant’s company
purported to reflect the $326,800 purchase of “building
materials,” with a transmittal email from his co-
conspirator explaining that the invoice in fact related
to the mercenary services of a MI-24 helicopter gunship
crew.

Exhibits 824-826: This cover invoice from defendant’s
company to a Libyan customer purported to reflect the
purchase of 27 GMC trucks for a total of $875,363. Wire
transfer records over the subsequent two days reflect
payment from Libya Dawn militant faction to defendant's
company in the total amount of $875,363.

Exhibits 827-833: Communications over successive days
reflect various iterations of cover invoices to the Libya
Dawn faction for a total of $972,630, and payment to
defendant’s company in that amount. The cover
commodities referenced in this transaction range from GMC
and Toyota Hilux trucks to spare parts to generators to
building materials to construction materials and
scaffolding.

Exhibits 834-835: Emails and a cover invoice from

defendant’s company reflect the purported sale to the
Libya Dawn militant faction of $500,000 in Toyota Hilux
trucks, and resulting payment by Libya Dawn in that
amount on that cover invoice.

Exhibit 836: Three cover invoices from defendant’s

company to the Libya Dawn militant faction reflect a
total amount owed of $1,690,000, purportedly reflecting
the purchase of 50 Toyota Land Cruiser trucks.

Exhibit 837: Cover invoices to defendant’s company from

a co-conspirator shell company purportedly reflect the
purchase of “building materials and transport services”
in the amount of $111,900. The transmittal email to
defendant from his co-conspirator explained that the
invoice in fact covered the salaries of mercenary crew
members of MI-24 helicopter gunships.

Exhibit 838: A cover invoice to defendant’s company from
a co-conspirator shell company purportedly reflected the
purchase of “building materials” in the amount of
$25,000. By the transmittal email, defendant’s co-
conspirator advised defendant that this invoice covered
expenses related to mercenary MI-24 crew members.

18

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 26 of 53 Page ID #:5008

e Exhibit 840: Three cover invoices to defendant’s company
purportedly reflected the purchase of construction
equipment in the total amount of $249,159. The
transmittal email advised defendant that these invoices
covered MI-24 mercenary crew member salaries for two
months and related expenses.

e Exhibit 840: A cover invoice to defendant’s company
purportedly reflected the purchase of building equipment
in the amount of $93,500. The transmittal email to
defendant explained that the invoice actually covered
payment for the services of mercenary L39 crew members.

e Exhibit 841: A cover invoice to defendant’s company
purportedly reflected $33,467 due for the purchase of
construction materials. The transmittal email to
defendant stated that this invoice covered expenses
related to mercenary MI-24 crew members.

e Exhibit 842: Three cover invoices to defendant’s company
purported to reflect the purchase of $239,463 in building
equipment. In the transmittal email, defendant’s co-

conspirator explained to defendant that the invoices
covered salary and expenses related to mercenary crew
members of L39 and MI-24 combat aircraft.

e Exhibits 843-844: Two cover invoices to defendant’s
company purportedly reflected the purchase of cement
totaling $240,800. The transmittal email advised
defendant that these invoices covered salaries for L39
and MI-24 combat air crews. A SWIFT bank record reflects
payment to defendant’s company on one of these invoices.

One set of documents shows particularly clearly defendant’s
systematic and methodical use of cover documentation. On May 3,
2015, defendant emailed a contact at a generator company asking for
updated pricing information on generator equipment. (Exhibit 845)
The following day, the contact replied with the requested pricing
information, which defendant emailed to his business partner and co-

conspirator in the following Word document on May 5, 2015:

19

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 27 of 53 Page ID #:5009

 

S/N Standard parts

 

 

 

1. [Generator Blade
system
Generator
2. |2ZOKW
Yaw Shaft
3.

 

 

4. {Dumping Load

 

5. Off grid Rectifier / Dumping Controller

 

6. Siemens PLC Controller

 

7.  |Off grid Inverter (Single-phase)

 

8. 6iGuyed tower(12m)

 

9. 7lFree Standing Tower(12m)

 

10. |with Guyed Tower

 

11. |with Free Standing Tower

 

 

 

 

(Exhibits 846-47)

Defendant’s co-conspirator replied the same day with an email
stating, “{a]s you wanted done for all transfers,” and attached the
following invoice purporting to cover the sale of the generator

equipment specified in defendant’s earlier email:

20

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 28 of 53 Page ID #:5010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Q-ty Prise Amount
Generator system 20 KW;

blade 8 2520 USD 20160 USD
generator 8 2850 USD 22800 USD

Yaw shaft 8 2800 USD 22400 USD
Dumping Load 7 2130 USD 14910 USD

Off grid Rectifier / Dumping Controller 11 2655 USD 29205 USD
Siemens PLC Controller 9 6240 USD 47160 USD

Off grid Inverter (Single-phase) 18 1560 USD 28080 USD
Guyed tower(12m) 14 3420 USD 47880 USD

Free Standing Tower(12m) 9 2755 USD 24795 USD

with Guyed Tower 10 1580 USD 15800 USD

with Free Standing Tower 11 1710 USD 18810 USD
ie mem for building materials/equipment acc contr11/15 dd 292 000 USD

(Exhibit 848)

Additional invoices and communications between defendant and his
co-conspirator make use of these same generator commodities as cover
items and reflect money transfers on those cover invoices. (Exhibits
849-862) Many of those invoices and communications further clarify
that the cover terms mask the true nature of mercenary services.

(See, e.g., Exhibit 855 describing the cover invoice as for (“the new
L39 salary for 5t8 month”); Exhibit 858 (“attached invoice for L39”),
Exhibit 859 (“L39 Invoice”); Exhibit 861 (“Invoice Renault + L”);
Exhibit 862 (“L399 + F”’)9; Exhibit 850 (referencing a team of F-1

pilots that defendant procured from Ecuador) )

 

9 Defendant’s communications reveal that he brokered the
mercenary services of combat pilots and crew members for the F-1
fighter jet.

21

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

rf
i

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 29 of 53 Page ID #:5011

While the evidence — including defendant’s own words -— shows
that he was driven by greed, defendant also took a personal interest
in the destruction wrought by some of the mercenaries whom he sent
into combat. In one message exchange with an F-1 fighter pilot
operating in Libya, defendant requested information about a
particular air attack, and the pilot replied with a report that the
“main target [was] destroyed in Sirte” with a single bomb and
gunfire. Defendant praised the pilot’s successful offensive
operation and gave him a “thumbs up” emoji. (Exhibit 735)

On the basis of that and other evidence, Counts One and Two of
the FSI charged defendant with conspiracy to violate the Arms Export
Control Act and unlawful brokering of weapons. In pleading guilty to
those counts, defendant admitted to brokering and conspiring to

transfer the following items:

 

Commodity
12.7-millimeter NSVI machine guns
7.62-millimeter AKS assault rifles
7.62-millimeter AKM assault rifles
7.62-millimeter PKM medium machine guns

 

 

 

 

 

7.62-millimeter SVD sniper rifles

 

Sniper rifles
CZ-999 pistols 9-millimeter pistols

 

 

Glock 9-millimeter pistols

AK-47 assault rifles

Dragonov sniper rifles
14.5-millimeter KPVT machine guns

 

 

 

60-millimeter mortar shells

 

8i-millimeter mortar shells

 

120-millimeter mortar shells

 

7.62 x 39-millimeter ammunition
Ammunition

23-millimeter ammunition

Zsu-23-2 23-millimeter ammunition
5.56 x 45-millimeter ammunition

 

 

 

 

 

 

 

22

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

(ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 30 of 53 Page ID #:5012

 

Commodity

 

BS-41 14.5-millimeter ammunition

 

9 x 19-millimeter ammunition

 

Zsu-57-2 57-millimeter anti-aircraft ammunition
M51 37-millimeter anti-aircraft armor-piercing capped trace

 

 

7.62 x 39-millimeter ammunition

 

7.62 x 54-millimeter ammunition

 

7.62 x 54-millimeter BKC ammunition

 

12.7 x 108-millimeter ammunition

 

Dishka 127 x 108-millimeter ammunition

 

14.5 x 114-millimeter ammunition

 

23 x 152-millimeter ammunition

D20 152-millimeter tank rounds

M48 76-millimeter tank rounds

D30 122-millimeter towed howitzer heat tank rounds
12.7 x 108-millimeter ammunition

 

 

 

 

 

RPG-7 anti-tank rocket-propelled grenade launcher

 

Kornet anti-tank guided missile launchers

 

Kornet anti-tank guided missiles

 

Igla 9K38 surface-to-air missile launchers

 

Igla 9K38 surface-to-air missiles

 

MI-24 rocket launchers

 

57-millimeter rockets

 

80-millimeter rockets
122-millimeter S-13T rockets
122-millimeter S-13 OF rockets
130-millimeter rockets

 

 

 

 

240-millimeter rockets

GRAD 122-millimeter rockets
122-millimeter GRAD rocket launcher
107-millimeter GRAD rocket launcher
RPG-7 HEAT rounds

AT-2 Swatter guided missiles

 

 

 

 

 

 

AT-6 Spiral missiles

 

Konkurs anti-tank missile launchers

 

Konkurs anti-tank missiles

 

AGS-17 30-millimeter grenade launchers

 

Anti-tank grenade launchers RPG-7
Anti-tank grenades PG-7V
Fagot 9K111 anti-tank guided missile launchers
Fagot 9M111 anti-tank guided missiles
23

 

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 31 of 53 Page ID #:5013

 

Commodity
M70 Osa 90-millimeter anti-tank guided missile launchers

M79 Osa 90-millimeter anti-tank guided missile launchers
9M133 Kornet (Konkurs) anti-tank guided missile launchers
including tripods and thermal sights

9M133 Kornet (Konkurs) anti-tank guided missiles
85-millimeter RPG-7 anti-tank launcher including telescopic
sight

PG-7VL 85-millimeter HEAT projectiles

SKIF anti-tank guided missile launchers

 

 

 

 

 

 

 

 

SKIF anti-tank guided missiles
Strela surface-to-air missile launchers

 

Strela surface-to-air missiles

M79 Osa RBR 90-millimeter anti-tank guided rocket launchers
M79 Osa RBR 90-millimeter anti-tank guided rockets

M79 Osa RBR 90-millimeter anti-tank guided rocket tubes
9M151 Metis-M anti-tank guided missile launchers

9M131 Metis-M anti-tank guided missiles

Metis-M tripod launchers

 

 

 

 

 

 

Konkurs tripod launchers

9P163-1 Kornet tripod launchers

PG-7VLT tandem-charge anti-tank warheads
PG-7VR 85-millimeter HEAT tandem projectiles
Shershen-D anti-tank guided missile launchers

 

 

 

 

 

Shershen-D anti-tank guided missiles

Spare parts for T-72 battle tanks

Spare parts for BTR-80 amphibious armored personnel carriers
MI-24 attack helicopters

MIG-29 fighter jets

Operators for Igla surface-to-air missile launchers

 

 

 

 

 

 

Technicians for Igla surface-to-air missile launchers

 

Trainers for Igla surface-to-air missile launchers

 

Special forces fighters

MI-24 attack helicopter pilots
L39 attack aircraft pilots

F-1 fighter jet pilots

MIG-25 fighter pilots

PVS-27 night-vision weapon sight

 

 

 

 

 

 

MI-24 night-vision equipment
Shershen-D thermal sights
Shershen-D PN-S combat module guidance devices
1PBN86-VI Metis-M thermal sights
24

 

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

f

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 32 of 53 Page ID #:5014

 

Commodity

 

Konkurs thermal sights
1PN79-1 Kornet thermal sights

 

 

 

 

D. Defendant’s Conspiracy to Use and to Transfer Anti-Aircraft
Missiles

Searches of defendant’s digital devices and his email account
yielded copious evidence that, between 2013 and 2015, defendant
conspired to transfer and to use anti-aircraft missiles. Based on
that evidence, Count Three of the FSI charged defendant with
violating 18 U.S.C. § 2332g.

The evidence at trial included numerous written communications
reflecting defendant’s conspiracy to use, buy, sell, and transfer
many hundreds of anti-aircraft missiles, including highly
sophisticated vehicle-borne systems capable of tracking and
destroying an airplane hundreds of miles away; agile man-portable
systems that were easily transferred and simple to use; and
stationary missile systems capable of launching multiple warheads.
It further included representative bank records showing a snapshot of
the money that changed hands in defendant’s various illegal arms and
mercenary transactions.

In addition to defendant’s efforts to transfer surface-to-air
missiles, defendant also conspired to use surface-to-air missiles.
Specifically, the evidence showed that defendant engaged in and
profited from multiple transactions involving the provision of
mercenary anti-aircraft missile specialists to shoot down airplanes
over Libya. That evidence included many of defendant’s own
communications on those transactions, and those documents were

corroborated by the video-recorded testimony of three co-conspirators

25

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

4
|

 

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 33 of 53 Page ID #:5015

involved in one such deal. Specifically, the government offered the
recorded testimony of two anti-aircraft missile operators and a
fellow arms broker who participated in one of defendant’s many
illegal deals and to whom defendant offered a $50,000 bonus if they
were successful in shooting down an airplane.

These specialists, who were desperate enough to risk their lives
fighting in a bloody civil war on another continent, received a
relative pittance for their services, while defendant pocketed
several times what the mercenaries themselves were promised.

(Compare Trial Exhibit 426 (defendant allocated $50,000 total for
three Quadrat surface-to-air missile specialists for Libya), with
Trial Exhibits 819-820 (defendant charged his Libyan customer
$185,000 for services of the same Quadrat surface-to-air missile
crew)) One of the Igla missile operators whose recorded testimony
was shown at trial, Zurab Partsakhashvili, testified that he needed
the money from this mercenary job to pay for his child’s cancer
surgery. Another missile operator, Gia Devidze, testified that he
needed the money to address his family’s desperate financial
situation. Both missile operators testified that they received only
a small portion of the money they were promised — which was itself a
meager fraction of the money that defendant and his fellow brokers
pocketed from the missile operators’ risk and labor. (See also Trial
Exhibits 819-20; Trial Exhibit 422 (as defendant and his co-

conspirator discuss the allocation of defendant’s funds and where to

26

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 34 of 53 Page ID #:5016

find an additional $9,000, the co-conspirator advised that they could
“deduct” it from the money paid to the missile operator) )1°
III. GOVERNMENT’S SENTENCING POSITION AND RECOMMENDATION

A. Sentencing Guidelines Calculations

1. The Applicable Guidelines

 

The applicable guidelines section for Counts 1 (Arms Export
Control Act) and 2 (Smuggling) of the Indictment and Counts 1
(Conspiracy) and 2 (Arms Export Control Act) of the First Superseding
Indictment is USSG 2M5.2. The applicable guidelines section for
Counts 3 and 4 (Money Laundering) of the Indictment is USSG 2S1.1.
The applicable guidelines section for Count 3 (Conspiracy to Use and
to Transfer Missile Systems Designed to Destroy Aircraft) of the FSI
is USSG 2K2.1.

On April 1, 2019, defendant filed objections to the PSR,
including an objection to the grouping of the missile offense with
the other crimes. The prosecution does not object to defendant’s
request for the offenses not to group. Should the Court follow
defendant’s request not to group the offenses, the government submits
that the following Sentencing Guidelines should apply:

Group 1 (anti-aircraft missiles)

Base Offense Level 18 [USSG § 2K2.1(a) (5)]

Offense involving missiles +15 [USSG § 2K2.1(b) (3) (A) ]

 

10 Other aggravating examples of defendant’s underhanded and
deceitful business practices abound. As another illustration of his
willingness to take advantage of the desperate mercenaries who were
risking their lives to line defendant’s pockets, defendant
deliberately crafted his mercenary contracts to be governed by the
laws of Serbia — a country with no nexus to defendant, the work, or
the mercenaries — for the express reason that Serbian law made it
illegal to work as a mercenary, and thus no one would ever be able to
challenge the contract in court. (See e.g. Exhibits 723, 728)

27

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 35 of 53 Page ID #:5017

More than 200 missiles +10 [USSG § 2K2.1(b) (1) (B)]

Total offense level 43

Group 2 (other arms trafficking offenses and money laundering)

 

Base offense level 26 [USSG § 2M5.2(a) (1)]
Money laundering +2 [USSG § 2S1.1(b) (2) (B) ]
Total offense level 28
2. Government’s Response to Defendant’s Objections to the
PSR

On April 1, 2019, defendant filed objections to the PSR. The
following are defendant’s remaining objections!? and the government’s
responses thereto.

a. Objection to Paragraphs 13 through 26 of the PSR

Defendant objects that the part of the PSR describing
defendant’s Offense Conduct should be limited to the factual basis in
his guilty plea to Counts One through Four of the Indictment and
Counts One and Two of the FSI, because defendant maintains his
innocence to Count Three of the FSI. This objection is meritless.
Defendant’s guilt on Count Three of the FSI was determined by a jury,
and the USPO would have been delinquent in its duty to prepare a
report to assist the Court at sentencing had it not specified all of
the conduct for which defendant has been adjudged guilty. Moreover,
the Court is not limited to the very narrow facts selected by
defendant in his admissions of guilt to the first six counts, but

must broadly consider the nature of the offense, the history and

 

11 In addition, defendant raised other objections, which are

discussed below.
28

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 36 of 53 Page ID #:5018

characteristics of defendant, and other factors in determining an
appropriate sentence. See 18 U.S.C. § 3553(a).
b. Objection to Paragraphs 38 through 59

Defendant objects to the application of the 10-level increase
under USSG 2K2.1(b) (1) (E) on the grounds that the offense involved
“only two surface-to-air missiles” and he did not agree to sell, nor
did he have available, 200 or more surface-to-air missiles. The
evidence admitted at trial disproved defendant’s claim.

Citing to a communication in which defendant offered to sell 400
surface-to-air missiles which were “available for immediate
shipment,” the PSR accurately concludes that a ten-level increase is
warranted because the offense involved 200 or more missiles. Id.

g 44. With respect to the number of anti-aircraft missiles involved
in defendant’s offense, the following additional evidence from trial

is further illuminating:

e Exhibit 312: A list of weapons provided by defendant to a
co-conspirator in October 2013 for transfer to defendant’s
customer in Erbil, Irag, included “30 + 300” Igla 9K38
surface-to-air missiles.

e Exhibit 316: On July 3, 2014, defendant offered to sell 95
Igla surface-to-air missiles to a customer in Iraq at
$88,300 each.

e Exhibit 318: On July 30, 2014, defendant offered to sell to
the Ministry of Defence in Saudi Arabia 400 Strela surface-
to-air missiles at $75,830 each and 95 Igla surface-to-air
missiles at $77,375 each

e Exhibit 329: On December 23, 2014, defendant emailed with a
co-conspirator about the transfer of 25 Osa surface-to-air
missiles and one Pechora surface-to-air missile system to
defendant’s customer in Libya.

e Exhibits 334-344: These exhibits include defendant’s
January 2015 communications with co-conspirators involving
an end-user certificate that reflects defendant’s role as

29

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 37 of 53 Page ID #:5019

the supplier of 50 Igla 9M313 surface-to-air missiles to a
militant faction in Libya, and an ultimate payment by
defendant relating to weapons listed on that end-user
certificate.

e Exhibit 346: This communication from defendant to a co-
conspirator discussed the prospective sale of a variety of
weapons and munitions including 500 Igla 9M342 surface-to-
air missile systems, 1500 ground power units for Igla
systems, and 20 launcher mechanisms for Igla systems.

e Exhibit 349: This communication from defendant to a co-
conspirator identified a large volume of weapons and
ammunition intended for use in an end-user certificate “for
our agreed country,” including “6 Anti-air Defence System
with Missile”.

Accordingly, as found by the USPO, defendant’s offense involved well
over 199 missiles, justifying the ten-level increase prescribed by
U.S.S.G. § 2K2.1(b) (1) (BE).
Cc. Objection to Paragraphs 60-61
Defendant objects to the facts reflecting his involvement in the
trade of black-market uranium and counterfeit currency on the ground
that no related evidence was presented at trial. The government
intends to offer evidence of these facts at the sentencing hearing,
including by the exhibits attached hereto and through the
foundational testimony of HSI Special Agent Matthew Peterson.
B. The Court Should Impose a Sentence Including a Prison Term
of More Than 25 Years Based on the Factors in 18 U.S.C.
§ 3553 (a)
1. Nature, Circumstances, and Severity of the Offenses

Missile systems designed to destroy aircraft, like those

defendant conspired to transfer and use, are governed by a separate

 

12 For purposes of this summary, the government cites to unique
references to anti-aircraft missiles and does not include the many
instances in which the same or a similar list was circulated to

multiple parties.
30

 

 

 
10

11

12

13

14

15

lo

17

18

19

20

21

22

23

24

25

26

27

28

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 38 of 53 Page ID #:5020

statute with a 25-year mandatory minimum sentence because they are
extremely dangerous and devastatingly effective. Some, like the
shoulder-fired versions included in defendant’s portfolio, are highly
portable, easily smuggled across borders, relatively inexpensive,
easy to fire, effective at a range of altitudes, and readily
transferrable among militant groups who may use them against both
military and civilian targets to further their political or
ideological goals. Even in the absence of the mandatory minimum
applicable in this case, a prison term of more than 25 years is
warranted.

At the sentencing hearing, if permitted by the Court, the
government intends to offer testimony from an expert in surface-to-
air missiles detailing the dangers that illegal proliferation of
these weapons presents to civilian aircraft, as well as to U.S.
military targets. That testimony will include unclassified
information regarding historical uses of anti-aircraft missiles
against civilian targets, including commercial airliners. As the
legislative history of 18 U.S.C. § 2332g shows, Congress expressly
recognized in enacting this statute that anti-aircraft missiles are a
serious threat to commercial aviation that carry the potential to
easily kill vast numbers of people. See, e.g., 150 Cong. Rec.
$11939-01, 150 Cong. Rec. 150 Cong. Rec. $11939-01, 150 Cong. Rec.
S11939-01, S11997, 2004 WL 2812449 (“MANPADS are portable,
lightweight, surface-to-air missile systems designed to take down
aircraft. Typically they are able to be carried and fired by a
single individual. They are small and thus relatively easy to
conceal and smuggle. A single attack could kill hundreds of persons
in the air and many more on the ground.”); id. at S11998-99 (“A 2000

31

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

vi
i

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 39 of 53 Page ID #:5021

State Department report stated that ‘one of the leading causes of
loss of life in commercial aviation worldwide has been from MANPADS

attacks, with over 30 aircraft lost.’ According to a
Congressional Research Service report issued last year, there have
been at least 36 known missile attacks on commercial planes in the
last 25 years; 35 of those incidents took place in war-torn areas,
mainly in Africa.”)

Details on many past incidents in which commercial airliners
were targeted, often successfully, by anti-aircraft missiles are
available on open-source media.!%

Further compounding defendant’s prolific activities relating to
the transfer and use of anti-aircraft missiles, his conduct is also
aggravated by the sheer volume of other weapons and ammunition in
which defendant trafficked over the years. Beyond anti-aircraft
missiles, defendant’s trade included bulk quantities of anti-tank
missiles, rockets, mortars, grenades, and the launchers therefor;
machine guns of various sizes; sniper rifles, assault rifles,
pistols, and other small arms; night-vision equipment and other
sensitive military technology; attack aircraft; tanks, radar systems;

mercenary fighters; and many millions of rounds of ammunition. The

 

13 See, e.g.,
https: //www.washingtonpost.com/posteverything/wp/2014/07/18/missiles-
are-now-so-advanced-that-its-amazing-more-planes-~havent-—been-shot-
down/?utm_term=.e]14a9ble3b88 (last accessed May 5, 2019) (attached as
Exhibit 1100); https://nypost.com/2014/07/23/missiles-threaten-
civilian-planes-all-over-the-world/ (last accessed May 5, 2019)
(attached as Exhibit 1101);
https: //www.nytimes.com/2018/05/24/world/europe/russia-malaysia-
airlines-ukraine-missile.html; http://time.com/3002171/malaysia-
airlines-ukraine-crash-airliners-shot-down/ (last accessed May 5,
2019 (attached as Exhibit 1102);
https://en.wikipedia.org/wiki/List of airliner shootdown incidents
(last accessed May 5, 2019 (attached as Exhibit 1103).

32

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 40 of 53 Page ID #:5022

sheer scope and volume of these brokering activities underscores
defendant’s own professed willingness to sell anything, anywhere, to
anyone.

This is not a regulatory offense. Defendant did not merely
neglect to register as an arms broker or as a missile salesman. U.S.
law regulates the brokering and transfer of weapons by U.S. citizens
even overseas because those transfers threaten U.S. and allied forces
abroad, upset the balance of strategic alliances, and otherwise
compromise U.S. national interests. Moreover, U.S. law implements
the nation’s international commitments, including, as is specifically
applicable in this case, the nation’s commitment to enforce a United
Nation’s arms embargo on Libya during the bloodiest days of that
country’s ongoing civil war. It is not the prerogative of private
citizens to decide which governments and militant factions around the
world to arm with missiles and tanks and machine guns and fighter
jets. Defendant knew that his black-market weapons business was
illegal, which explains his regular practice of using cover
documentation to mask the true nature of the illicit weapons in which
he dealt.

2, History and Characteristics of the Defendant
a. Defendant’s Motive of Greed and Wanton Disregard
for Human Life

Unlike some missile-trafficking defendants charged in other
cases who were motivated by ideology, defendant is a true mercenary.
As is abundantly clear from the global breadth of his vast market,
and as he stated in his own words, his motive for trafficking in
massive quantities of devastating weapons and ammunition across the

globe was simple greed.

33

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 41 of 53 Page ID #:5023

In recorded conversations with the undercover agent, defendant
displayed a chilling indifference to the heavy human cost of the
arms-trafficking business that lined his pockets. The night before
his arrest, defendant explained that he engaged in willful blindness
about where the deadly weapons from which he profited were used, and
against whom. (Exhibit 1104 at 50-52) Defendant noted that he did
not want to knowingly be a part of killing civilians — or at least
of “Arab refugees” — but with the notable caveat that if he sold
weapons to Saudi Arabia and Saudi Arabia then transshipped his
weapons for use in armed conflicts in Yemen and Syria that involved
heavy civilian casualties, “that’s their business.” Id. As
defendant summarized it, “That’s my rules on Saudi Arabia.” Id."4
Defendant chose to operate by those “rules” when selling and
brokering countless machine guns and mortars and automatic rifles
across the globe. That defendant equally applied these “rules” to
weapons as dangerous to civilian targets and as coveted by terrorist
groups as man-portable anti-aircraft missile systems is additional
aggravating evidence justifying a strong sentence.

On the morning of his arrest, defendant described an enthusiasm
for war that doubtless was not shared by those bearing the bloody
brunt of his illegal weapons proliferation in war-torn corners of the
world. In the hours before his arrest, defendant had this to say:

I wake up every day in the morning. First two things I do
at the same time, coffee, the cigarette is ready. I go to
the TV and press on the news. I go on news. If there is
peace I go [to sleep], if there is war I wake up. I’m
happy. There is more business for me. It doesn’t matter
where is the business, where is the war. Even if it’s in

 

144 At the sentencing hearing, the government intends to play the
recording of these and other statements by defendant referenced
herein. For each, the transcript is attached hereto for the Court’s

convenience.
34

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ms

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 42 of 53 Page ID #:5024

Haiti I will fly there. I love war because it’s business,
you know.

(Exhibit 1105.)
b. Defendant’s Relevant Conduct
(A) Defendant’s Pursuit of Black-Market Uranium

During the course of defendant’s charged arms-trafficking
activities, he was also involved in the trade of black-market
uranium, a critical component in the development of nuclear weapons
and dirty bombs. In a text exchange beginning on June 4, 2015,
defendant engaged in the following conversation:

Jayjay: Will you be interested in uranat in Niger
I mean uranium.

Defendant: Yes but the French are controlling it in
Niger and I have somebody from China.

Jayjay: This from black market. It will be suplied
outside Niger. The people are here in Benin.
It is very serious. Think about .. . . The
people doing are also from Niger. They are
very powerfull

Defendant: I don’t understand are you selling the uranium or
are you offering the mining opportunity

Jayjay: It is selling business in the black not
officially. But the minister of mines is
involved, top secret.

Defendant: How much per M/Ton!9

Jayjay: I do not know yet since I did not know whether
you might be interested. Now that you make me
know, i will find out and come back to you.

Defendant: Soon while i am in China

Jayjay: OK sir

 

“

15 The term “M/Ton” appears to refer to “metric tonne,” a unit
commonly used to measure a quantity of uranium.

35

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 43 of 53 Page ID #:5025

Defendant: Any news about uranium?
(Exhibit 1106) Moreover, defendant’s known interest in the black-
market trade of uranium dates back to 2012, when he sent a message to
a co-conspirator reporting that “900 g of Uranium the free army of
Syria trying to move it in exchange for arms.” (Exhibit 1107)
Defendant’s pursuit of black-market uranium is deeply troubling.
According to one notable nuclear expert: “There's no plausible reason
for looking for black-market uranium other than for nuclear weapons—
or profit, by selling to people who are looking to make nuclear
weapons.”
https: //www.usatoday.com/story/news/world/2012/12/10/georgia-nuke-

investigations/1757963/ (last accessed May 5, 2019) (attached as

 

Exhibit 1108). This related conduct exemplifies defendant’s own
professed lack of regard for the potentially catastrophic
consequences of his illegal weapons-proliferation activities, and his
acknowledged interest in profit at the expense of human life and
safety. It serves as a particularly strong aggravating factor in
this case.
(B) Defendant’s Counterfeit Currency Operations

Possibly to fuel his illegal weapons-trafficking business, or
perhaps as another means to obtain easy illicit profits, the evidence
suggests that defendant engaged in lucrative counterfeit currency
operations during the time of the charged conduct. In the spring of
2014, defendant gave one of his business partners his detailed,
seasoned advice on the mechanics of counterfeiting:

(Co-Conspirator): I have a Buyer that is interested to
buy USD and old Deutsch Marks that are still
on the full sheets of paper, not cut.

36

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 44 of 53 Page ID #:5026

This full sheets of USD had been delivered
to Iran, Irak (sic) long time ago and still
not used. But, my opinion is, if you ask
the right powerful people in these
countries, they will tell you a lot more
about where to find them.

Defendant: your friend is looking for the papers which he
can change it to Euro & Dollars

(Co-Conspirator): Uncut sheets of USD, nominal can be $20,
$50, $100
Defendant: It’s a white pepper!® money note each one is the

same size of the 500 Euro other ones same size of
the 100 EBuro also we have the one for the 100
USD, if you look at it through the light you will
be able to see the serial number like a shadow

you add chemicals to it and you use
original money to copy the exact shape each 1
(500 Furo makes 2 more of the white one)

(Exhibit 1109)
Multiple photographs obtained from court-authorized searches of

defendant’s digital devices depict bulk quantities of $100 bills,

€200 notes, and €500 notes. (Exhibits 1110-1114)
(C) Defendant’s Pursuit of a Counterfeit
Passport

For several months in 2015, during the offense conduct and
shortly before his arrest, defendant acquired a sophisticated
counterfeit Ukrainian travel document using a false name, false date
of birth, a false marriage, and false parentage in order to conceal
and facilitate his illegal conduct and obscure his true identity.
Moreover, defendant separately explored the possibility of obtaining,
for $20,000, a biometrically enabled passport. The evidence includes

documents reflecting the following:

 

16 This presumably refers to “white paper.” All quotations from
exhibits are verbatim, including spelling and typographical errors.
37

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 45 o0f53 Page ID #:5027

e Exhibit 1115: On July 2, 2015, defendant and his business
partner Sergiu Banari (referenced in the First Superseding
Indictment (“FSI”) as Unidentified Co-Conspirator #3)
engaged in a text exchange in which Banari provided the
following verbatim price list for defendant’s fraudulent
document:

Only international - 12,000$

Only international biometric 13500$

Full complect your name: international + local = -
150008

Full complect new name. = 20000S$

e Exhibit 1116: Shortly thereafter, Banari reported to
defendant the “best news in the world” that defendant “will
have your new P..” by the end of August, and advised
defendant to “choose your name, or if you want I can do
it.”

e Exhibit 1117: On July 3, 2015, Banari advised defendant by
email that defendant’s fictitious identity would include
the false name “Roman Tarasovici Boico,” a made-up mother’s
name “Hristina Nicolaevna Kostiuc,” and a made-up father’s
name “Taras Vasilievic Boico.” Defendant replied that he
would “have to go back to school to remember those names.”

e Exhibit 1118: On July 4, 2015, Banari told defendant that
his Ukrainian contacts recommended that defendant choose a
fictitious Arabic name, and manufacture a fictitious
Ukrainian marriage, to account for defendant’s inability to
speak the native language. Defendant replied with a
“thumbs up” emoji and told Banari that defendant sent the
names to him.

e Exhibit 1119: That day, defendant sent Banari an email with
the subject header “Name.” The text indicated the name
defendant had chosen for his fraudulent travel document as
“Rony Youssef Karam.” It further indicated false names for
defendant’s mother and father and a false date of birth.

e Exhibits 1120-21: On September 10, 2015, Banari texted
defendant asking him to send a “very simple signature
according to the name we choose: Rony Youssef Karam.”
Defendant replied with photographs of several different
handwritten signatures reflecting his fictitious name. The
same day, defendant also sent Banari an email entitled
“Hello from Roney” with an attachment of one of his
Signatures using the false name.

38

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

1
|

Pase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 46 of 53 Page ID #:5028

e Exhibit 1122: On October 25, 2015, Banari sent defendant an
email forwarding defendant’s fraudulent certificate of
marriage and fraudulent certificate to receive internal
passport.

e Exhibit 1123: On October 27, 2015, Banari sent defendant a
scanned copy of defendant’s new false Ukrainian travel
document bearing defendant’s photograph and the fictitious
name and date of birth that defendant selected.

Defendant’s willingness to go to substantial lengths to obtain
this fraudulent travel document in order to facilitate and conceal
his criminal activity further aggravates that criminality.

(D) Defendant’s Involvement in Other Illegal
Activity

Defendant’s fortune-seeking also led him to pursue deals
involving other illegal commodities, including looted antiquities,
which draw can massive profits on the black market. Defendant's
digital devices contained multiple photographs of apparent
antiquities, including a photo of defendant holding an artifact next
to a dated newspaper — a common practice for establishing proof of
possession on a particular date. (Exhibit 1124). Antiquities
looting is frequently concentrated in areas of armed conflict, and
the black-market traffic in cultural artifacts is often closely
linked to financing those conflicts and arming combatants. See,
e.g., Fabiani, Michelle D., “Disentangling Strategic and
Opportunistic Looting: The Relationship between Antiquities Looting
and Armed Conflict in Egypt,” MDPI, June 14, 2018, last accessed
February 12, 2019, https://www.mdpi.com/2076-0752/7/2/22/pdt
(attached as Exhibit 1125); see also Pineda, Sam, “Tackling Illicit
Trafficking of Antiquities and its Ties to Terrorist Financing,”

Dipnote, U.S. Department of State Official Blog, June 20, 2018, last
39

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

frase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 47 of 53 Page ID #:5029

accessed February 12, 2019,
https://blogs.state.gov/stories/2018/06/20/en/tackling-illicit-
trafficking-antiquities-and-its-ties-terrorist-financing (attached as
Exhibit 1126).

Evidence from defendant’s digital devices and email account also
demonstrates his involvement in the black-market trafficking of
diamonds and his use of diamonds to mask and fund illegal arms
transactions. This evidence includes a September 29, 2015 email to
defendant from a South Africa entity known as AA Diamonds attaching a
quote for sniper rifles, pistols, silencers, and ammunition,

(Exhibit 863) The following day, on September 30, 2015, defendant
received another email from AA Diamonds with specifications for four
MI-24V helicopter gunships, fully armed with GSH-23L aircraft guns,
machine guns, submachine guns, pistols with silencers, and other
armaments. (Exhibit 864.) On October 9, 2015, defendant forwarded
to his business partner an invoice from AA Diamonds purportedly
reflecting the purchase of a 4.7-carat polished diamond for $200,000,
and a November 5 email to defendant from his business partner
contains a SWIFT record of the transfer of $20,000 from their company
to AA Diamonds as a down payment on that invoice. (Exhibits 865-66.)
On October 10, 2015, in a call with the undercover agent, defendant
confirmed that he was involved in laundering diamonds from South
Africa for arms, saying that “I can change diamonds to dollars.”
(Exhibit 1127) Defendant’s involvement in these illegal activities
is further corroborated by a photograph stored on defendant’s digital
devices depicting a very large, uncut diamond. (Exhibits 1128-1130)
Black market diamonds are another lucrative commodity closely linked
to the fueling and financing of armed conflicts and the illegal

40

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 48 of 53 Page ID #:5030

proliferation of weapons and munitions. See, e.g., “The Role of
Diamonds in Fuelling Conflict,” United Nations General Assembly
A/71/L.55, January 27, 2017, last accessed February 12, 2019,
https: //digitallibrary.un.org/record/858195/files/A 71 L-55-EN. pdf
(attached as Exhibit 1131).
Cc. Defendant’s False Statements to USPO

Even in the wake of his strategic eleventh-hour guilty pleas and
his conviction at trial, defendant seeks to minimize his illegal
arms-trafficking activities. Notwithstanding the reams of evidence
of defendant’s deep involvement in the illegal brokering and
trafficking of weapons over the course of many years, defendant
reported to the USPO that “he has never seen or touched any military
equipment, including an AK-47,” and claimed that his access to
weapons was so curtailed that he was limited to learning about them
through online research. Defendant’s statements are belied by the
reams of evidence at trial and further referenced in the attached
exhibit, which includes defendant’s detailed discussions and
negotiations relating to hundreds of weapons systems and other
military articles and services. His statements to the USPO are also
visually belied by two photographs, obtained from defendant’s digital
devices, in which defendant is pictured in a store-like setting,
standing directly in front of a display of numerous assault rifles,
holding a large-caliber ammunition round, and pretending to smoke the
round like a cigar. (Exhibits 1132-1133)

3, Avoidance of Sentencing Disparities

In every one of the handful of cases resulting in a conviction
under 18 U.S.C. § 2332g of which the government is aware, the
defendant has received a sentence of at least 25 years. See United

41

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 49 of 53 Page ID #:5031

States v. Hammadi, 737 F.3d 1043, 1046 (6th Cir. 2013) (life

 

imprisonment on 2332g count); United States v. Bout, 731 F.3d 233,

 

236-37 (2d Cir. 2013) (25 years on 2332g count); United States v.
Cromitie, 727 F.3d 194, 204 (2d Cir. 2013) (25 years for each of four
defendants (Cromitie, D. Williams, O. Williams, and Payen)); United

States v. Al-Kassar, 660 F.3d 108, 117 (2d Cir. 2011) (30 years for

 

one defendant (Al-Kassar); 25 years each for two other defendants
(Al-Ghazi and Moreno-Godoy)); United States v. Garavito-Garcia, 2015
WL 13708830, *2 (S.D.N.Y. 2015) (25 years); United States v. Pouryan,
628 Fed.Appx. 18, 20 (2d Cir. 2015) (unreported decision) (25 years
for each of two defendants (Pouryan and Orbach)); United States v.
Chen, 526 Fed.Appx. 772, 775 (9th Cir. 2013) (unreported decision)
(25 years). Even absent the 25-year mandatory minimum now required
under 18 U.S.C. § 2332g, at least one court has upheld a sentence
much longer than 25 years for conspiring to traffic anti-aircraft
missiles before that statute was enacted. See United States v.
Lakhani, 480 F.3d 171, 185 (3rd Cir. 2007) (affirming 47-year
sentence for 71-year old defendant who had a 19-year history of
productive assistance to U.S. law enforcement). The government is
unaware of any of these courts, or any court anywhere, having
expressed reluctance or discomfort with the propriety of a sentence
of 25 years or longer for a defendant convicted of trafficking in and
use of anti-aircraft missiles under 18 U.S.C. § 2332g.

Even without regard to the applicable mandatory minimum, a
sentence of more than 25 years is warranted in this case. The sheer
volume of anti-aircraft missiles that defendant sought to transfer to
militants operating in the shadows of unstable parts of the world
alone justifies this conclusion. (Compare, e.g., Trial Exhibit 318,

42

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(Case 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 50 of 53 Page ID #:5032

in which defendant offered 400 Strela anti-aircraft missiles and 95
Igla anti-aircraft missiles from his existing stock to various
entities in multiple countries; Trial Exhibit 312, in which defendant
conspired to transfer “30 + 300” Igla surface-to-air missiles to
Erbil, Iraq; and Trial Exhibits 334-343, in which defendant conspired
to transfer 50 Igla surface-to-air missiles to the Libya Dawn
militant faction; with Hammadi, wherein the defendant was convicted
of attempting to transfer two shoulder-fired surface-to-air missiles
and sentenced to life imprisonment.)

Moreover, unlike in any other 2332g case of which the
prosecution team is aware, the evidence suggests that at least one of
defendant’s anti-aircraft missile deals came to fruition. Trial
Exhibits 334-342 detailed the creation of a Libya Dawn end-user
certificate for munitions including 50 Igla surface-to-air missiles.
Trial Exhibits 343 and 344 indicated that defendant’s co-conspirator,
David Shikhashvili (who continued to do business with defendant after
this deal), sent defendant an invoice related to this end-user
certificate.

The types of missiles with which defendant operated is further
aggravating. As established at trial, the highly sophisticated
Russian vehicle-borne S-400 system, which can hunt down and destroy
an airplane hundreds of miles away and sells for billions of dollars,
is tightly controlled by the Russian government and monitored by U.S.
authorities because it can change the balance of power in a region,
threaten existing government systems, and alter foreign policy. The
protracted efforts by defendant, a private U.S. citizen, to broker
the sale of this highly consequential system to a government in the
Middle East without regard to the impact on U.S. national interests,

43

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

ase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 51 of 53 Page ID #:5033

alliances, diplomacy, and foreign policy renders his conduct even
more serious than the statute and the guidelines reflect. Moreover,
defendant did not stop at merely proliferating these weapons; he
conspired to use them to alter the balance of a foreign war.
Cc. The Court Should Impose a Fine of $300,000 After
Defendant’s Attorneys Have Been Fairly Compensated for
Their Services
Based on defendant’s representations to USPO, defendant has the
ability to pay a fine of $300,000 within 90 days of sentencing. PSR
¢§ 99. According to the PSR, defendant’s brother sold a piece of land
for $300,000 to pay for defendant’s expenses, including the fees of
his retained attorneys. Id. 7@ 97. The government respectfully
submits that a fine of $300,000 should be imposed. Should defendant
produce to the Court evidence (including bank records, receipts, and
itemized billing records) satisfactorily demonstrating that payment
to his attorneys has depleted the $300,000 fund described in the PSR,
the fine should be adjusted accordingly to reflect defendant’s
diminished ability to pay it.

IV. GOVERNMENT’S RESPONSE TO DEFENDANT'S SENTENCING POSITION
Defendant’s sentencing position attempts to paint him as an
incompetent bumbler who tried to make it in the illegal arms business

but was simply unable to close a deal. See Def. Sentencing
Memorandum at 11-12 (“for over five years, Ghanem solicited others
for the sale of surface-to-air missiles without being able to
consummate one deal during this time”; “Ghanem has proven to be a
poor negotiator and facilitator of these types of deals”). As
described above, defendant signed and executed a formal contract to
broker a quarter billion dollars in arms and ammunition, along with
other high-volume contracts and agreements. He and his companies are

44

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 52 o0f53 Page ID #:5034

named on end-user certificates and official offers as the supplier of
massive quantities of munitions. His marketing materials repeatedly
offered to provide his substantial customer base with a limitless
array of weapons, ammunition, and mercenary services. His email
communications reflect a nearly constant flow of communications with
fellow black-market arms brokers over the years, negotiating
quantities and models and calibers and prices, and arranging for the
logistics of transport and concealment of the illegal loads.
Defendant’s claim of incompetence and lack of follow-through is not
credible. In the high stakes world of black-market arms trafficking,
had defendant failed to deliver on his offers and promises as
reflected in the evidence, his suppliers and customers and fellow
brokers would have (at best) ceased to do business with him. They
did not; the evidence illuminates that defendant conducted many deals
through the years with the same parties.

Defendant also requests credit for his purported good works,
including rescuing two U.S. business men who were arrested by the
Libyan militant faction that defendant supported. Defendant reports
that he valiantly worked his contacts there to “save[] their lives.”
In a darkly ironic twist, defendant estimates that the same Libya
Dawn faction that he supported with vast quantities of arms and
ammunition and mercenary services would have otherwise killed these
innocent American hostages. For this, he now demands credit for his
humanitarian efforts.

Defendant’s self-proclaimed “goodwill” in working with his
Libyan contacts to free these two men from their ruthless captors is
decidedly less noble when viewed in tandem with a similar episode in
which his influence was sought to secure the release of hostages in

45

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fase 2:15-cr-00704-SJO Document 431 Filed 05/13/19 Page 53 of 53 Page ID #:5035

Libya. In late 2015, two Serbian diplomats were taken hostage by
ISIS!’? in Libya after their diplomatic convoy, which included the
Serbian ambassador, was ambushed. See

https: //www.nytimes.com/2016/02/21/world/middleeast/serbian-hostages-
killed-in-us-airstrikes-—against-isis-in-libya. html (last accessed May
5, 2019) (attached as Exhibit 1134). On November 25, 2015, in the
course of negotiations about an ongoing arms deal, defendant’s
Serbian business contact asked for defendant’s help in securing the
release of the hostages. (Exhibit 609.) After urging the Serbian
arms broker to “finish this deal ASAP” to satisfy defendant’s
customer, defendant agreed that he could help secure the release of
these hostages from ISIS — but only for the right price. Id.
(Defendant: “For the 2 hostages in Libya for sure I can help, what’s
in it for me?”). A few months later, these hostages were killed in
an airstrike on an ISIS training camp.
https://www.theguardian.com/world/2016/feb/20/us-airstrikes-libya-

serbian-embassy-staffers-killed (last accessed May 5, 2019) (attached

 

as Exhibit 1135).
Vv. CONCLUSION

For the foregoing reasons, the government respectfully submits
that an appropriate sentence for defendant in this case is a term of
imprisonment of more than 25 years, five years of supervised release,

a fine of $300,000, and a $700 mandatory assessment.

 

17 ISIS, or the Islamic State of Iraq and al Sham, is designated
by the U.S. Department of State as a foreign terrorist organization.
46

 

 

 
